United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0351
Issued: May 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2015 appellant filed a timely appeal from a November 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish a ratable permanent
impairment of her left shoulder, entitling her to a schedule award.
FACTUAL HISTORY
On June 18, 2014 appellant, then a 49-year-old postal clerk, filed an occupational disease
claim (Form CA-2) alleging that repetitive lifting and arm motions involved in handling mail
caused left shoulder pain and a possible “muscle tear.” She did not stop work. OWCP accepted
1

5 U.S.C. § 8101 et seq.

appellant’s claim by decision dated August 28, 2014 for disorder of the bursae and tendons in the
left shoulder, unspecified, and other affections of the left shoulder region not clarified
elsewhere.2
In a report dated July 7, 2014, Dr. Gregory Gramstad, a Board-certified orthopedic
surgeon, noted a number of preexisting conditions.3 He found limited range of motion in all
planes on cervical examination. With regard to the upper extremities, Dr. Gramstad found
tenderness to the left shoulder on palpation, limited range of motion, and well-healed incisions
over the bilateral elbows. He performed surgery on her left shoulder on January 5, 2015,
consisting of a left arthroscopic rotator cuff repair and an arthroscopic acromioplasty and limited
debridement. OWCP authorized the surgery and paid appellant wage-loss compensation benefits
on the supplemental rolls from January 5 to April 3, 2015.
A July 16, 2014 magnetic resonance imaging (MRI) scan of the left shoulder interpreted
by Dr. Joel Rubenstein, Board-certified in radiology, disclosed two partial thickness tears of the
supraspinatus tendon, subscapularis tendinosis, and marked degeneration of the superior labrum
probably extending into the biceps tendon.
Appellant filed a claim for a schedule award (Form CA-7) on October 6, 2015. In
support of her claim she submitted a September 15, 2015 report by Dr. Gramstad, in which he
assessed appellant’s postsurgical condition. Dr. Gramstad found that appellant had reached
maximum medical improvement (MMI). Based on the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (fifth edition 2001) (hereinafter,
A.M.A., Guides), he assigned nine percent permanent impairment resulting from loss of motion
in the left shoulder, which he converted to five percent permanent impairment of the whole
person.
By letter dated October 8, 2015, OWCP acknowledged receipt of appellant’s claim for a
schedule award. The letter noted that Dr. Gramstad had submitted a report describing appellant’s
medical condition and function using the fifth edition of the A.M.A., Guides rather than the sixth
edition. The letter explained that an impairment rating using the sixth edition of the A.M.A.,
Guides was needed. Appellant was afforded 30 days in which to provide the necessary
information.
The record reveals that appellant telephoned OWCP on November 4, 2015 to advise that
she was looking for a physician who could provide an impairment rating under the sixth edition
of the A.M.A., Guides. Appellant did not submit any additional medical evidence within the
time allotted.

2

Appellant has two prior FECA claims: OWCP File No. xxxxxx155 with a December 7, 2010 date of injury, and
OWCP File No. xxxxxx249 with a July 27, 2000 date of injury.
3

Dr. Gramstad indicated that appellant had back surgery in 1991 and 1992, right shoulder surgery in 2011, left
elbow surgery in 2008, a fracture of her right wrist in 1990, bilateral carpal tunnel release in 2000, left knee
arthroscopy in 2013.

2

By decision dated November 19, 2015, OWCP denied appellant’s schedule award claim
as the medical evidence submitted was insufficient to support a finding of ratable permanent
impairment of her left shoulder, causally related to the accepted employment injuries.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members of the body. FECA however, does not specify the
manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. To ensure
consistent results and equal justice for all claimants under the law, good administrative practice
requires the use of uniform standards applicable to all claimants.6 The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.7 For decisions issued after May 1, 2009, the sixth edition is used to calculate schedule
awards.8 Before the A.M.A., Guides can be utilized, a description of the claimant’s impairment
must be obtained from her physician. The description must be in sufficient detail so that the
claims examiner and others reviewing the file will be able to clearly visualize the impairment
with its resulting restrictions and limitations.9
FECA does not authorize schedule awards for permanent impairment of the whole
10

person.

ANALYSIS
The Board finds that appellant has not established a ratable permanent impairment of her
left shoulder, thereby warranting a schedule award.
Dr. Gramstad concluded, based on his application of the fifth edition of the A.M.A.,
Guides, that appellant had nine percent permanent impairment of the left shoulder, which he
converted to five percent whole person impairment. As of May 1, 2009 the use of the sixth
edition of the A.M.A., Guides is mandatory.11 Appellant did not provide an impairment rating
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Ausborn N. Johnson, 50 ECAB 304, 311 (1999).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
9

A.A., 59 ECAB 726 (2008).

10

D.J., 59 ECAB 620 (2008); N.D., 59 ECAB 344 (2008).

11

Supra note 10. See also E.W., Docket No. 13-1277 (issued December 24, 2013).

3

from her attending physician under that edition. Although OWCP explained the requirements for
developing schedule award claims utilizing the sixth edition, appellant did not submit additional
medical evidence within the allotted time.
It is appellant’s burden of proof to establish that she sustained permanent impairment of a
scheduled member as a result of an employment injury.12 She did not submit such evidence and
thus, she did not meet her burden of proof.13
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish that she had a ratable permanent
impairment of her left shoulder entitling her to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 19, 2015 is affirmed.
Issued: May 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
12

A.A., Docket No. 16-41 (issued February 11, 2016).

13

V.W., Docket No. 09-2026 (issued February 16, 2010); L.F., Docket No. 10-343 (issued November 29, 2010).

4

